DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This office action is in response to preliminary amendments entered on February 8, 2019 for the patent application 16/225,752 filed on December 19, 2018. Claims 1-13 are cancelled. Claims 21-33 are new. Claims 13-33 are pending. 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 14-15, drawn to a  method of conducting generative language training, classified in G09B 7/00.
II. Claims 16-27, drawn to a method of conducting generative language training using a training corpus having a plurality of words and a plurality of stimuli, classified in G09B 7/00.
III. Claims 28-33, drawn to a method of conducting generative language training using a training corpus having a plurality of words, classified in G09B 7/00. 
The related inventions are distinct if the (1) the inventions as claimed are either not capable of use together or can have a materially differ-ent design, mode of operation, function, or effect; (2) the inven-tions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different mode of operation. 
Inventions I & II are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, function, or effect (see MPEP § 802.01). In the instant case, Invention II is directed towards performing an evaluation sequence one or more time(s) to determine respective indication(s), the evaluation sequence including: presenting a stimulus via an electronic display, the stimulus representing multiple ones of the words; 
As such, Inventions I & II have materially modes of operation, functions and effects; the inven-tions do not overlap in scope, i.e., are mutually exclusive; and the inventions as claimed are not obvious variants deeming them as unrelated.
Inventions I & III are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, function, or effect (see MPEP § 802.01).  In the instant case, Invention III is directed towards presenting, via an electronic display, a first stimulus representing a first set of words of the plurality of words; presenting, via the electronic display, a first visual representation of a first word of the plurality of words, the first word included in a first category of a plurality of categories; presenting, via the electronic display, a second visual representation of a second, different word of the plurality of words, the second word included in a second, different category of the plurality of categories; presenting, via the electronic display, a third visual representation of a third word of the plurality of words, the third word different from the first word and the second word; determining, after presenting the first stimulus and the first, second, and third visual representations, that a selection was not received via an input device within a selected timeout; in response, presenting a modified visual representation of at least one of the first word, the second word, or the third word via the display, wherein the modified visual representation has reduced visibility compared with the respective one of the first visual representation, the second visual representation, and the third 
As such, Inventions I & III have materially differ-ent designs, modes of operation, functions and effects; the inven-tions do not overlap in scope, i.e., are mutually exclusive; and the inventions as claimed are not obvious variants deeming them as unrelated.
Inventions II & III are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, function, or effect (see MPEP § 802.01).  In the instant case, Invention III is directed towards presenting, via the electronic display, a second visual representation of a second, different word of the plurality of words, the second word included in a second, different category of the plurality of categories; presenting, via the electronic display, a third visual representation of a third word of the plurality of words, the third word different from the first word and the second word; determining, after presenting the first stimulus and the first, second, and third visual representations, that a selection was not received via an input device within a selected timeout; in response, presenting a modified visual representation of at least one of the first word, the second word, or the third word via the display, wherein the modified visual representation has reduced visibility compared with the respective one of the first visual representation, the second visual representation, and the third visual representation; receiving, after presenting the modified visual representation, a selection of a second set of words of the plurality of words via the input device, the second set of words comprising at least two words presented via the electronic display; making a determination of whether the second set of words corresponds to the first set of words; and recording an indication of the result of the determination, not required in Invention II. As such, Inventions II & III have materially differ-ent designs, modes of operation, functions and effects; the inven-tions do not overlap in scope, i.e., are mutually exclusive; and the inventions as claimed are not obvious variants deeming them as unrelated.
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: Here, the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P. BULLINGTON whose telephone number is (313) 446-4841.  The examiner can normally be reached on Monday through Friday from 8 A.M. to 4 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sean Hunter, can be reached on (571) 270-7791.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/Robert P Bullington, Esq./
             Primary Examiner, Art Unit 3715